684 S.E.2d 37 (2009)
363 N.C. 578
STATE of North Carolina
v.
James David SIZEMORE.
No. 402PA08.
Supreme Court of North Carolina.
August 27, 2009.
Andrew Banzhoff, Asheville, for Sizemore.
John Aldridge, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed on the 8th of September 2008 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
Allowed for the limited purpose of remanding to the Court of Appeals, for reconsideration in light of the United States Supreme Court's decision in Melendez-Diaz v. Massachusetts, 557 U.S. ___, 129 S.Ct. 2527, 174 L.Ed.2d 314 (2009), defendant's issue Number 3:
(3) Whether the trial court violated the defendant's Confrontation Clause rights by admitting testimonial evidence where the defendant had not had a prior opportunity to cross examine the witness?
By order of the Court in conference, this the 27th of August 2009.